Citation Nr: 1431370	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant, his wife, and his son




ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Appellant contends that he served in the Commonwealth Army of the Philippines, in service of the United States Armed Forces, from October 1943 to January 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In June 2011, the Appellant testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  The Board remanded the Appellant's claim in August 2011.  As the RO substantially complied with the remand directives, the claim has been returned to the Board for further appellate review.  See 38 U.S.C.A. § 5103A(b) (West 2002); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II has not been verified. 


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2013); American Recovery and Reinvestment Act of 2009, Section 1002, Pub. L. No. 111-5 (Enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2002); Manning v. Principi, 16 Vet. App. 534 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that, pursuant to both 38 C.F.R. 
§ 3.203(c) and VA's statutory duty to assist as set forth in 38 U.S.C.A. § 5103A, new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  After the initial denial was made in this case, the Appellant submitted documents reflecting his assertion of service in the recognized guerrillas of the Philippine Commonwealth Army.  As such, the documents were forwarded to the National Personnel Records Center (NPRC) to ensure compliance with Capellan. However, the NPRC concluded again in October 2012 and January 2013 that, even after reviewing the newly submitted evidence, the Appellant did not have service as a member of the Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces. The Appellant was notified of the NPRC's findings in the February 2013 Supplemental Statement of the Case. The Appellant has not submitted any additional documentary evidence; thus, there is no duty under Capellan to request additional certification of service.  Id. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the June 2011 hearing, the VLJ noted the elements necessary to substantiate the claim and asked questions to ascertain the circumstances surrounding the Appellant's service.  The VLJ also solicited information to determine whether there existed pertinent evidence that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Appellant was assisted at the hearing by an accredited representative from the California Department of Veterans Affairs.  Neither the Appellant nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) of the new law also provides that VA will administer its provisions in a manner consistent with VA law, including the definitions in 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute.  In order to be eligible for benefits administered by VA, the evidence must establish that the individual seeking benefits is a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and VA has no authority to amend or change their decision.  The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997). 

In this case, the Appellant asserts that he served as a private in the HQ Serv CO, 15th Inf, USAFIP-NL in the Philippine Commonwealth Army, in the service of the United States Armed Forces, from October 1943 to January 1945.  Based on the information provided in the Appellant's initial March 2009 claim, the RO requested verification of the Appellant's service from the NPRC.  The NPRC responded that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In support of his claim, the Appellant submitted multiple documents purporting to show the required service.  These include Philippine Veterans Affairs Office (PVAO) documents dated in May 1971, January 1976, and August 1977, which certify that he had recognized service during WWII with HQ CO, 15th Inf. USAFIP-NL from October 1943 to January 1945 as a private.  These determinations were noted to be based on a review of the Approved Revised Reconstructed Guerilla Roster of 1948.  In addition, the Appellant submitted a September 1998 PVAO certification that he was a Philippines Army veteran.  Further, a June 2009 PVAO form 2 also certifies that the Appellant had service during WWII with Regt'l HQ & HQ Serv CO, 15th Inf, USAFIP-NL as a private from September 1944 to February 1945.  The determination reflected recognized guerilla service.  A June 2009 certification from the General Headquarters of the Armed Forces of the Philippines certified that according to the available records, Pvt. Mariano Yasay served in the HQ Serv CO, 15th Inf, USAFIP-NL as a private from October 1943 to January 1945.  The determination noted the Guerilla Roster of 1948.  
At the June 2011 videoconference hearing, the Appellant related that upon separation from service in January 1945 he was afflicted with life-threatening illnesses and therefore was not able to comply with all of the requirements.  However, he had submitted what he believed were the required documents and had not been aware of any other requirements.  According to the Appellant, there were very poor communication systems and transportation systems in the Philippines at that time.  He also testified that he would have had to travel approximately 500 kilometers to Manila to complete any additional forms.

The claims file also contains several documents issued by the NPRC and the RO, which appear to support the Appellant's claim.  These include a signed March 1976 NPRC letter noting the Appellant had honorable service in the Army of the United States from September 1944 to January 1945.  

However, a February 1997 United States Army Records Center (USARC) letter shows the Appellant was previously advised that service as a member of the recognized guerillas in the service of the United States Armed Forces was based on the appearance of an individual's name on one of the official approved guerilla rosters compiled prior to June 30, 1948.  The letter noted that the listing must be compatible with an affidavit for Philippine Army personnel, PA AGO 23, on file at the USARC.  No copy of the Appellant's PA AGO 23 was found in the files and attempts to locate it were unsuccessful.  In the absence of the form, the USARC was unable to determine whether the listing pertained to him.  Likewise, a July 1999 letter from the NPRC noted that although the Appellant's name, Mariano Yasay, appeared on the official guerilla roster of the 15th Infantry, USAFIPNL, the NPRC was unable to determine if that listing pertained to the Appellant.  It was further noted that in order to make that determination, former members of the guerillas or the U.S. Army Forces Far East were required to submit an affidavit, PA AGO 23 form, to the Philippine Army by June 30, 1948, which was not provided by the Appellant. 

Pursuant to the Board's August 2011 remand, the RO again requested that the NPRC re-verify the Appellant's service.  In a January 2013 letter, the NPRC stated that at the time of the March 1976 letter, the Philippine Army Team was with a different government agency, and the method of verification of the information provided was now unknown.  The NPRC reported that they were unable to locate the record with the NPRC holdings and the Philippine Army files and therefore the more recent responses that found the Appellant did not have the requisite service were more accurate.  In addition, the NPRC stated that the Appellant's name was not listed on the Reconstructed Recognized Guerilla roster maintained at the RO, which was one of the requirements to which the NPRC was bound when making service determinations.  

In this case, the NPRC has duly considered the Appellant's application for VA benefits, including the documentation submitted by the Appellant, and has certified on multiple occasions that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is sympathetic to the Appellant and does not question the sincerity of his belief that his service qualifies as recognized service with the United States Armed Forces during World War II.  However, a determination in this regard is not within the Board's jurisdiction, and the matter must be resolved with the service department and not VA.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 5103, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  This case is decided based on its application of the law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992) (holding that the law must be interpreted as it exists, and cannot extend benefits out of sympathy for a particular claimant).  As a result, the Board finds the Appellant does not have the requisite service to qualify for a one-time payment from the Filipino Veterans Equity Compensation Fund, and the claim for benefits must be denied. 






ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation fund is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


